Title: To Thomas Jefferson from John Barnes, 21 September 1802
From: Barnes, John
To: Jefferson, Thomas


          
            Sir
            George Town 21st. Septr 1802.
          
          I am duly Hond: with your favr: 17th.—in answer, to mine, of the 14th.—in Conformity I have Noticed Mr Claxton—to furnish me with his two a/cs: in order to discharge them—before your expected return. and shall make the necessary remittance to Richmond abt. 8th. Octr.
          Mr LeMaire, is much indisposed. (but not dangerous.) Bile, & foul Stomack. accompanied with a Violent fever.—Doctr. Gant attends him Constantly—as well Julian—who is quite the good Nurse—sets by him, day & night. nothing will be wanting towards his recovery. but like most patients He is fretfull & fearfull.—
          Most Respectfull I am Sir, Yr Obedt: H St
          
            John Barnes
          
          
            I have no letters for Mr Short. but my best respects (you will be pleased.) awaits him—
          
        